



COURT OF APPEAL FOR ONTARIO

CITATION: Ontario v. Waskowec, 2015 ONCA 203

DATE: 20150325

DOCKET: C58693

Watt, Lauwers and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen in Right of Ontario

Respondent

and

Peter Waskowec

Appellant

Peter Waskowec, acting in person

Mary-Ellen Hurman, for the respondent

Heard and released orally: March 9, 2015

On appeal from the order of Michael A. Code of the
    Superior Court of Justice, dated March 13, 2014.

ENDORSEMENT

[1]

The appellant brought a private prosecution against Hydro One, claiming
    that it improperly retained his property, assaulted him and uttered threats.
    His private prosecution arises from a dispute with Ontario Hydro regarding the
    refusal to courier bills to his home.

[2]

The appellants private prosecution was dismissed by the Justice of the
    Peace who found that the facts did not disclose a criminal offence known to
    law.

[3]

The appellant commenced an appeal from the order of the Justice of the
    Peace. Justice Code converted the appeal to an application for
mandamus
because an appeal was not available. On the application, he found that it was
    unclear whether the Justice of the Peace had declined to issue a summons or
    warrant under s. 507.1 of the
Criminal Code
,
R.S.C. 1985, c. C-46, or whether he had refused to
    receive the information under s. 504 of the
Criminal Code
. He also
    noted that no sworn information was ever received by the Justice of the Peace.
    Despite this, the Justice of the Peace held a hearing and seemingly rejected
    the information as if under s. 507.1. In so doing, he conflated the s. 504 and
    s. 507.1 regimes and committed a jurisdictional error.

[4]

Justice Code noted however, that
mandamus
is discretionary. He
    found that because the materials filed did not establish a
prima facie
case that any of the alleged offences were actually committed, the result would
    inevitably have been the same even if the error had not been committed. In
    these circumstances, he declined to exercise his discretion to grant
mandamus
.

[5]

Before this court, the appellant: (i) appealed the refusal of Justice
    Code to grant
mandamus
; and (ii) sought
mandamus
and other
    relief from this court
de novo
. He seeks a
mandamus
order
    requiring Hydro One to courier his bills to his home. We refuse to grant that
    order. The appellant brought a civil
mandamus
application for that
    very relief. It was dismissed by Justice Backhouse and the appellant
    unsuccessfully appealed to this court and to the Supreme Court of Canada.  In
    any event, we are of the view that Hydro One has no duty to courier mail to the
    appellants home and has fulfilled its statutory duties for the delivery of
    bills.

[6]

We also see no error in the decision of Code J. dismissing the
    appellants
mandamus
application.

[7]

The appeal is dismissed. The motion brought by the appellant for
    mandamus and other relief is also dismissed.

David
    Watt J.A.

P.
    Lauwers J.A.

C.W.
    Hourigan J.A.


